Exhibit 10.68
March __, 2009
[Name]
[Title]
Cytokinetics, Incorporated
280 East Grand Ave.
South San Francisco, CA 94080
Re: Amendment No. 1 to Amended and Restated Executive Employment Agreement
Dear                     ,
As you know, Cytokinetics, Incorporated (the “Company”) and you (“Executive”)
are parties to that certain Amended and Restated Executive Employment Agreement
effective [date] (the “Agreement”). By this letter amendment, the parties agree
to amend the Agreement as described below in order to comply with Internal
Revenue Code Section 409A, effective as of January 1, 2009:

1.   Section 9(b)(i) of the Agreement is hereby deleted in its entirety and
replaced with the following:       “To receive any of the severance payment,
vesting acceleration and benefits described in section 9(a), the release
described in Section 9(a)(Y) must be entered into and must not be revoked by the
Employee within the fifty-two (52) day period following the termination of the
Executive’s employment. No severance pursuant to Section 9(a) shall be paid or
provided until the release becomes effective. Any severance payment,
acceleration and benefits to which Executive otherwise would have been entitled
under Section 9(a) during such fifty-two (52) day period shall be paid or
provided, as applicable, by the Company to Executive in full arrears on the
fifty-third (53rd) day following Executive’s employment termination date or such
later date as is required to avoid the imposition of additional taxes under
Section 409A. Any other severance payments and benefits will be paid or
provided, as applicable, by the Company to the Executive in accordance with
normal payroll policies as provided in Section 9(a). If Executive should die
before all amounts have been paid, such unpaid amounts will be paid in a
lump-sum payment to Executive’s designated beneficiary, if living, or otherwise
to the personal representative of Executive’s estate.”

Any capitalized terms used herein and not otherwise defined herein will have the
meaning ascribed in the Agreement. Except as expressly set forth herein, all of
the terms of the Agreement will remain in full force and effect.

 



--------------------------------------------------------------------------------



 



Please so indicate your acceptance of the foregoing by signing this letter
amendment in the appropriate signature line below, and return such signed copy
to David Cragg, Vice President, Human Resources at your earliest convenience.

             
Sincerely,
                Agreed and accepted:    
 
           
 
  By:        
 
     
 
   
Robert I. Blum
           
President and CEO
  Date:        
 
     
 
   

Page 2 of 2